Name: 2001/642/EC: Commission Decision of 21 August 2001 updating the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation (notified under document number C(2001) 2570)
 Type: Decision
 Subject Matter: management;  EU finance;  prices;  public finance and budget policy;  budget
 Date Published: 2001-08-22

 Avis juridique important|32001D06422001/642/EC: Commission Decision of 21 August 2001 updating the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation (notified under document number C(2001) 2570) Official Journal L 226 , 22/08/2001 P. 0007 - 0008Commission Decisionof 21 August 2001updating the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation(notified under document number C(2001) 2570)(2001/642/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (Euratom, ECSC, EC) No 3418/93 of 9 December 1993 laying down detailed rules for the implementation of certain provisions of the Financial Regulation of 21 December 1977(1), and in particular Article 145 thereof,Whereas:(1) The consumer price index (EUR 15) was 103,4 in December 1998 and 105,1 in December 1999.(2) Pursuant to Article 145 of Regulation (Euratom, ECSC, EC) No 3418/93 the fixed amounts specified in Article 31 of that Regulation must be updated with effect from 1 January 2001,HAS ADOPTED THIS DECISION:Article 1The amounts specified in Article 31 of Regulation (Euratom, ECSC, EC) No 3418/93 shall be updated as follows with effect from 1 January 2001:>TABLE>Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.The Commission's Accounting Officer shall communicate it to the other Community institutions and bodies.Done at Brussels, 21 August 2001.For the CommissionMichaele SchreyerMember of the Commission(1) OJ L 315, 16.12.1993, p. 1.